                       IN TIIE UNITED STATES DISTRICT COURT
                   FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                   No. 5:08-CR-105-D
                                   No. 5:12-CR-404-D
                                   No. 5:19-CV-132-D


 BRANDON Jv.llCHAEL JONES,               )
                                         )
                          Petitioner,    )
                                         )
                  v.                     )                      ORDER
                                         )
 UNITED STATES OF AMERICA,               )
                                         )
                          Respondent.    )


        On April 5, 2019, Brandon Michael Jones ("Jones") filed a motion under 28 U.S.C. § 2255

 to vacate, set aside, or correct his 272-month sentence [D.E.' 223]. On October 11, 2019, Jones

 moved for appointment of counsel [D.E. 230]. On November 1, 2019, the government moved to ·

 dismiss Jones's section 2255 motion [D.E. 235] and filed a memorandum in support [D.E. 236]. As

 explained below, the court grants the government's motion to dismiss, dismisses Jones's section

 2255 motion, and denies Jones's motion for appointment of counsel.

                                                I.

        On February 23, 2009, pursuant to a written plea agreement Jones pleaded guilty to

 conspiracy to possess with the intent to distribute controlled substances (count one), using and

 carrying firearms during and in relation to a drug traffic~ crime and aiding and abetting (count

three), and possession with intent to distribute more that 50 grams of cocaine base (crack) (count

 seven) [D.E. 82]. On August 18, 2009, the court held Jones's sentencing hearing and calculated

. Jones's advisory guideline range to be 444 months to life. See Sentencing Tr. [D.E. 106] 22-23.




           Case 5:08-cr-00105-D Document 253 Filed 01/06/21 Page 1 of 6
After considering all relevant factors under section 3553(a), the court sentenced Jones to 120

months' imprisonment on count one, 120 months' consecutive imprisonment on count three, and240

months' consecutive imprisonment on count seven, yielding a total sentence of 480 months'

imprisonment. See id. at 34-35. Jones appealed [D.E. 97]. On March 3, 2010, the United States

Court of Appeals for the Fourth Circuit enforced the appellate waiver in the plea agreement and

dismissed Jones's appeal [D.E. 115].

        On July 2, 2012, Jones moved to vacate, set aside, or correct his sentence [D.E.137]. In light

ofUnited States v. Simmons, 649 F.3d 237 (4th Cir. 2011) (en bane), the government conceded that

Jones should be resentenced on count one. See [D.E. 151]. The government also consented to

resentencing on count seven. See [D.E. 153] 1. On April 16, 2013, the court ordered Jones to be

resentenced. See [D.E. 153].

        On September 17, 2013, the court held Jones's resentencing hearing. See Resentencing Tr.

[D.E. 187-1] 2-28. After considering all relevant factors under section 3553(a), the court sentenced

Jones to 60 months' imprisonment on count one, 188 months' concurrent imprisonment on count

seven, and 84 months' consecutive imprisonment on count three, yielding a total sentence of 272

months' imprisonment. See id. at 20-28. Jones appealed. On May 22, 2014, the Fourth Circuit

affirmed the sentence. See United States v. Jones, 572 F. App'x 210, 210-11 (4th Cir. 2014) (per

curiam) (unpublished)

       In Jones' s section 2255 motion, he contends that his section 924(c) conviction on count three

violates United States v. Davis, 139 S. Ct. 2319 (2019), and United States v. Johnson, 135 S. Ct.

2551 (2015).

       A motion to dismiss under Rule 12(b)(6) ofthe Federal Rules of Civil Procedure for ''failure

to state a claim upon which relief can be granted" tests a complaint's legal and factual sufficiency.

                                                 2

           Case 5:08-cr-00105-D Document 253 Filed 01/06/21 Page 2 of 6
See Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); Bell Atl. Con,. v. Twombly, 550 U.S. 544,

555-63, 570 (2007); Coleman v. Maryland Court of AP,Peals, 626 F.3d 187, 190 (4th Cir. 2010),

aff'g, 566U.S. 30(2012); Giarratanov.Johnson, 521 F.3d298, 302(4thCir. 2008); accord Erickson
v. Pardus, 551 U.S. 89, 93-94 (2007) (per curiam). In considering a motion to dismiss, a court need

not accept a complaint's legal conclusions. See, e.g., Iqbal, 556 U.S. at 678. Similarly, a court

''need not accept as true unwarranted inferences, unreasonable conclusions, or arguments."

Giarratano, 521 F.3d at 302 (quotation omitted); see Iqbal, 556 U.S. at 677-79. Moreover, a court

may take judicial notice of public records without converting a motion to dismiss into a motion for

summary judgment See,~ Fed. R Evid 201(d); Tellabs, Inc. v. Makor Issues & Rts., Ltd., 551

U.S. 308, 322 (2007); Philips v. Pitt Cty. Mem'l Hosp., 572 F.3d 176, 180 (4th Cir. 2009). In

reviewing a section 2255 motion, the court is not limited to the motion itself. The court may

consider ''the files and records of the case." 28 U.S.C. § 2255(b); see United States v. McGill, 11

F.3d 223,225 (1st Cir. 1993). Likewise, a court may rely on its own familiarity with the case. See,

e.g.• Blackledge v. Allison, 431 U.S. 63, 74 n.4 (1977); United States v. Dyess, 730 F.3d 354,

359--60 (4th Cir. 2013).

       Section 2255(t) contains a one-year statute of limitations. Section 2255(t) provides that the

one-year clock is triggered by one of four conditions, whichever occurs last:

       (1) the date on which the judgment of conviction becomes final;

       (2) the date on which the impediment to making a motion created by governmental
       action in violation of the Constitution or laws of the United States is removed, ifthe
       movant was prevented from making a motion by such governmental action;

       (3) the date on which the right asserted was initially recognized by the Supreme
       Court, if that right has been newly recognized by the Supreme Court and made
       retroactively applicable to cases on collateral review; or



                                                 3

           Case 5:08-cr-00105-D Document 253 Filed 01/06/21 Page 3 of 6
        (4) the date on which the facts supporting the claim or claims presented could have
        been discovered through the exercise of due diligence.

28 U.S.C. § 2255(t)(l )-(4); see Johnson v. United States, 544 U.S. 295, 299--300 (2005); Whiteside

v. United States, 775 F.3d 180, 182-83 (4th Cir. 2014) (en bane).

        On October 6, 2014, the Supreme Court denied certiorari. See Jones v. United States, 574

U.S. 912 (2014). Jones'sjudgment became final on October 6, 2014, and his time to file a section

2255 motion ended on October 6, 2015. See Clayv. United States, 537 U.S. 522, 527 (2003). Jones,

however, did not file his section 2255 motion until April 5, 2019 [D.E. 223]. Thus, Jones's section

2255 motion is untimely under section 2255(t). Furthermore, Jones has not plausibly alleged that

any governmental action prevented him from filing a timely motion, that his motion is based on a

right newly recognized by the Supreme Court, or that his motion is based on facts that could not have

been discovered earlier through the exercise of due diligence. Accordingly, the court dismisses

Jones's section 2255 motion as untimely under section 2255(t).

        Alternatively, Jones procedurally defaulted his claim by failing to raise it on direct appeal.

Thus, the general rule ofprocedural default bars Jones from presenting his claim under section 2255.

See,~ Massaro v. United States, 538 U.S. 500, 504 (2003); Bousley v. United States, 523 U.S.

614, 621 (1998); United States~- Fugit, 703 F.3d 248, 253 (4th Cir. 2012); United States v. Sanders,

247 F.3d 139, 144 (4th Cir. 2001 ). Furthermore, Jones has not plausibly alleged "actual innocence"

or "cause and prejudice" resulting from the alleged error about which he now complains. See

Bousley. 523 U.S. at 622-24; Coleman v. ThompsoIL 501 U.S. 722, 753 (1991); United States v.

Frady, 456 U.S. 152, 170 (1982); United States v. Pettiford, 612 F.3d 270, 280-85 (4th Cir. 2010);

Sanders, 247 F.3d at 144; United States v. Mikalajunas, 186 F.3d 490, 492-95 (4th Cir. 1999).

Thus, the claim fails.


                                                  4

           Case 5:08-cr-00105-D Document 253 Filed 01/06/21 Page 4 of 6
        Alternatively, Jones's plea agreement contains an appellate waiver. See [D.E. 82] 12(c).

In the waiver, Jones agreed

       [t]o waive knowingly and expressly all rights, conferred by 18 U.S.C. § 3742, to
       appeal whatever sentence is imposed, including any issues that relate to the
       establishment ofthe advisory Guideline range, reserving only the right to appeal from
       a sentence in excess of the applicable advisory Guideline range that is established at
       sentencing, and further to waive all rights to contest the conviction or sentence in any
       post-conviction proceeding, including one pursuant to 28 U.S.C. § 2255, excepting
       an appeal or motion based upon grounds of ineffective assistance of counsel or
       prosecutorial misconduct not known to the Defendant at the time ofthe Defendant's
       guilty plea. The foregoing appeal waiver does not constitute or trigger a waiver by
       the United States of any of its rights to appeal provided by law.

Id. In light of Jones's Rule 11 proceeding, the appellate waiver is enforceable. See [D.E. 115];

United States v. Copeland, 707 F.3d 522, 528-30 (4th Cir. 2013); United States v. Davis, 689 F.3d

349, 354-55 (4th Cir. 2012) (per curiam); United States v. Thornsbwy. 670 F.3d 532, 537 (4th Cir.

2012); United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005). Jones's claim falls within the

appellate waiver. Accordingly, the waiver bars the claim.

       Alternatively, the claim fails on the merits. In Davis, the Court analyzed the constitutionality

of a section 924(c) conviction tied to an underlying "crime of violence." See Davis, 139 S. Ct. at

2327-36. Likewise, in Johnson, the Court analyzed a section 924(c) conviction predicated on a

"crime of violence" grounded in the residual clause. See Johnso;n, 135 S. Ct. at 2555-63. In

contrast, Jones' s section 924(c) conviction was predicated on a "drug trafficking offense." See [D.E.

82]. Thus, Davis and Johnson do not help Jones. .

       After reviewing the claim presented in Jones' s motions, the court finds that reasonable jurists

would not find the court's treatment ofJones' s claim debatable or wrong and that the claim does not

deserve encouragement to proceed any further. Accordingly, the court denies a certificate of




                                                  5

           Case 5:08-cr-00105-D Document 253 Filed 01/06/21 Page 5 of 6
appealability. See 28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S. 322, 336--38 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000).

                                                II.

       In sum, the court GRANTS the government's motion to dismiss [D.E. 235], DISMISSES

Jones's section 2255 motion [D.E. 223], DENIES Jones's motion for appointment of counsel [D.E.

230], and DENIES a certificate of appealability. The clerk shall close the case.

       SO ORDERED. This _k_ day of January 2021.




                                                      JSC.DEVERID
                                                      United States District Judge




                                                6

          Case 5:08-cr-00105-D Document 253 Filed 01/06/21 Page 6 of 6
